Citation Nr: 0709629	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  02-10 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by: Military Order of the Purple Heart of 
the U.S.A.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from July 1972 to July 1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

This case was previously remanded for further development by 
the Board in November 2005.  The Board reopened the veteran's 
claim for service connection for PTSD and remanded for 
further development.  The required development having been 
completed, this case is appropriately before the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is no verified evidence of any stressors in-service, to 
include bombs landing on the deck of the USS Oriskany. 
 

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification in 
January 2003 and February 2005 letters which informed him 
that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
The notice letters specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there was any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  The veteran was also furnished a form 
for providing stressor information for the service connection 
for PTSD claim.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO, as evidenced by the 
September & December 2004 and July 2006 supplemental 
statements of the case. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present claim, there are VA treatment records, service 
personnel and medical records of file.  There is not a 
current VA examination of record.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based on a review of the evidence of record 
if VA determines it is necessary to decide the claim.  A 
medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the appellant suffered an event, injury 
or disease in service, or has a disease listed in § 3.309, § 
3.313, § 3.316, and § 3.317 manifested during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  38 
C.F.R.                § 3.159(c)(4).  

In the present case, the veteran claims that his PTSD is due 
to in-service incidences, however, there are not 
verifications of these events.  The Board notes that the RO 
specifically attempted to verify the veteran's reports of 
bombs falling on the deck of the USS Oriskany in July 1972, 
but deck logs did not reflect this incident.  The veteran's 
mere assertions, without any other support, do not meet the 
criterion of 38 C.F.R. § 3.159(c)(4), which would trigger the 
duty to provide a VA medical examination.  Thus, even though 
there is not a VA examination of record, VA has fulfilled its 
duty to assist.   

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  The veteran asserts that he saw a 
friend squashed and killed up the side of a cockpit and 
another friend who was blown off the side of a ship; he ran 
from a plane crash; 5000 lb general purpose bombs fell from a 
pallet and landed very close to his feet; and he launched air 
strikes in 1972.  The veteran also stated that he saw a 
friend injured by an F-8 engine and was in a collision at sea 
on board the USS Oriskany with the USS Nitro.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f). 

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was 'engaged in combat with the enemy.'  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

The veteran does not assert, and his service records do not 
show, that he participated in combat.  The Board therefore 
finds that the veteran did not participate in combat.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  In reaching 
this determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against a finding of participation in combat, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000). 

Service medical records do not show any complaint or finding 
of any psychiatric condition.  Specifically, upon separation 
the psychiatric examination was normal.  Personnel records do 
not detail any of the events described by the veteran. 
 
At a May 1996 VA examination, the veteran reported that being 
onboard the USSS Oriskany in the Tonkin Gulf as a plane 
captain.  The veteran specifically mentioned several 
stressors.  First, the veteran reported that he was blown 
under an E1 by another jet from a F8 in 1972.  Next, he 
reported being blown off deck by another blast from a jet, 
but was able to grab onto the railing just before he fell 
overboard.  He also reported that bombs fell on the deck in 
June 1972.  Finally, he indicated seeing a man blown 
overboard or sucked in by a jet and killed.  At that time, he 
reported intrusive and distressing recollections, nightmares 
in which he relieved the event, flashbacks, avoiding thoughts 
or feelings associated with trauma, feeling estrangement from 
loved ones, and difficulty showing emotions or feelings.  The 
veteran also experienced depression, insomnia, a poor 
appetite, weight loss, decreased concentration and self-
esteem, loss of interest, fatigue, crying spells, and anger 
and suicidal and homicidal ideation.  The examiner noted that 
the veteran was oriented times three, affect was blunted, 
mood was markedly depressed; he appeared sad, had poor eye 
contact, and his memory was fair for recent and remote 
events.  The diagnoses were major depression, a panic 
disorder, agoraphobia, and PTSD by history.  The examiner 
stated that the veteran was severely depressed and gave a 
history of anxiety and panic disorder symptomatology.  The 
examiner also indicated that it was interesting that no 
notation of any PTSD symptomatology or history was noted, 
except for a recent progress note.  The examiner opined that 
it was difficult to make a definitive diagnosis when there 
was so much depression, but it appeared to the examiner that 
the veteran did not meet the criteria for PTSD. 

1999 VA treatment records onwards show a diagnosis of PTSD.  

A March 2006 letter from the National Archives and Records 
Administration (NARA) shows that entries giving details on 
the accident involving bombs falling off a pallet aboard the 
USS Oriskany were not found.  The letter indicated that the 
Oriskany was visited several times by different munitions 
ships; on these occasions, the rearming operations went 
without incident.  The letter also stated that for the rest 
of the month, there were no incidents relating to ordnance.  

In the present claim, service connection for PTSD is not 
warranted.  Though the veteran reported several stressors in-
service, specifically bombs falling near his feet in July 
1972, none have been verified.  Specifically, a March 2006 
letter from NARA shows that they were unable to locate 
entries from the USS Oriskany showing details of the accident 
involving bombs falling off a pallet in July 1972; records 
only showed visits from different munitions ships where 
rearming operations were conducted without incident.  The 
other incidences reported by the veteran, seeing a friend 
killed in his cockpit; losing a friend who was blown off the 
side of the ship; running from a plane crash on the flight 
deck; launching air strikes in 1972; seeing a friend ingested 
by a F-8 engine; have also not been verified.  The Board 
notes that the veteran's personnel and service medical 
records do not contain any indication or notation of any of 
these events.  Additionally, the veteran did not provide 
sufficient specificity such that the RO could request 
verification from NARA.  Though there is evidence that the 
USS Oriskany collided with the USS Nitro in June 1972, there 
is no evidence that the veteran was aboard when this event 
happened as his active service only commenced in July 1972.  
The only event to which the veteran provided this required 
specificity was the incident of the bombs falling on the deck 
of the USS Oriskany, and NARA found that deck logs for the 
USS Oriskany did not have any notation of this incident.  
Therefore, as there is no credible supporting evidence of the 
claimed in-service stressor(s) as required by 38 C.F.R. 
3.304(f), service connection for PTSD is not warranted.

The Board notes that in a May 1996 VA examination, the 
veteran indicated that the bombs fell on the deck of the USS 
Oriskany in June 1972, but the RO only requested and NARA 
only located deck logs for July 1972.  The Board notes that 
the veteran's active duty period only commenced in July 1972; 
specifically on July 13, 1972.  There is no indication that 
the veteran has any other periods of active duty service, or 
that the veteran would have been on the USS Oriskany in June 
1972.  Thus, as service connection is only warranted for 
disability incurred during active service, the RO was not 
under any obligation to research deck logs for June 1972.  

Finally, the Board notes that the veteran has a current 
diagnosis of PTSD which he believes is related to the 
reported in-service stressful incidences.  However, without a 
verified in-service stressor, the current diagnosis of PTSD 
is insufficient for a grant of service connection.  
Additionally, though the veteran is competent to report on 
his own symptoms, he lacks the expertise to render a medical 
opinion with respect to providing an etiology as to PTSD.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the claim of service connection for PTSD is 
denied. 38 C.F.R.            § 3.303. In making this 
decision, the Board has considered the benefit-of-the-doubt-
doctrine, but it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.



ORDER

Service connection for PTSD is denied. 





____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


